COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  In the Interest of A. N. G., a Child,            §               No. 08-19-00088-CV

                        Appellant.                 §                    Appeal from

                                                   §                383rd District Court

                                                   §             Of El Paso County, Texas

                                                   §                (TC# 2010CM094)

                                              §
                                            ORDER

       On April 8, 2019, Appellant filed an “affidavit of indigence” which we construed as a

Statement of Inability to Afford Payment of Court Costs. See TEX.R.CIV.P. 145; TEX.R.APP.P.

20.1. Both the court reporter and Appellee filed challenges to the Statement of Inability. Further,

Appellee has moved to strike the Statement of Inability because it is defective. The Statement of

Inability does not include Appellant’s monthly income. Consequently, we grant Appellee’s

motion to strike. The Court will give Appellant an opportunity to correct the defect by completing

and filing a Statement of Inability on the form required by the Texas Supreme Court. The

Statement of Inability is due to be filed in this Court no later than April 29, 2019.

       IT IS SO ORDERED this 22nd day of April, 2019.


                                               PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.